DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Claims
The current office action is made responsive to claims filed 11/04/2019. 
Acknowledgement is made to the provisional election, without traverse, of Group 1, claims 1-3, filed in response to the Requirement for Restriction set forth in the office action dated February 28, 2022.
Acknowledgement is made to the withdrawal of claims 4-9. 
Any claims listed above as withdrawn have been withdrawn from further consideration by the examiner, as these claims are drawn to a non-elected invention.
Claims 1-3 are pending. A complete action on the merits appears below.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application No. 2007/0149968 to Gonon (herein after “Gonon”) in view of U.S. Patent No. 5,441,498 to Perkins (herein after “Perkins”).
Regarding claim 1, Gonon teaches a dissection device for tissue (¶[0006]-[0007] discuss the invention as being an instrument to perform surgical procedures, the instrument comprising, an electrode for use in electrosurgery and a nozzle for generating a pressure jet of liquid. The pressure jet of fluid generated by nozzle is discussed as being a dissection intervention), the dissection device 5comprising: 
a device body (Fig. 1; Handpiece 10 is primarily comprised of an ergonomic body 25) unit to be gripped and manipulated; 
an electrode provided at a front end of the device body unit to perform electro-surgery by receiving electric power (Fig. 1; Elongate electrode 40 is securely connected to wire 20 for connection to an electrosurgery generator discussed in ¶[0037]-[0042]); and 
a dissecting pressure injection tube (Fig. 1; Elongate nozzle 50 is securely fitted to a first flexible tube 15 for connection to a high pressure solution source discussed in ¶[0037]-[0041]) provided in the device body unit to apply a dissecting pressure to a front of the cauterization electrode so as to open the tissue (¶[0007] the pressure jet of fluid generated by nozzle is discussed as being a dissection intervention).  
Gonon further teaches the electrode as performing cutting and coagulation (¶[0002]).
However, Gonon fails to teach the electrode as being an electrode for performing electrocauterization.
10Perkins teaches a surgical probe enabling a surgeon to cut body tissue to the body without removing the instrument to cauterize the body tissue (¶Abstract), the probe being a handheld multi-functional surgical dissection device (Co. 3; Lines 6-8), the handle comprising several ports connected to various sources, such as a liquid source for irrigation or a jet source (Col. 3; Lines 9-18). Perkins further teaches the known use of an electrosurgical device having a multimodal energy delivering probe used for precision cutting, electrocauterization, electrocoagulation, and ablation procedures (Col. 1; Lines 11-16). This being beneficial as while cutting and coagulating body tissue are known as effective, it is sometimes necessary to cauterize specific areas of treated tissue by applying an electric current (Col. 1; Lines 33-36).  
TTherTherefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of Perkins into the device of Gonon as the simple substitution of an electrode performing cutting and electrocoagulation for performing electrocauterization as Perkins teaches the use of an electrode for performing electrosurgery, the electrosurgery performed as any of the known cutting, electrocauterization, and electrocoagulation, to produce the predictable result of a multimodal energy delivering probe performing electrosurgery.The

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application No. 2007/0149968 to Gonon (herein after “Gonon”) in view of U.S. Patent No. 5,441,498 to Perkins (herein after “Perkins”) further in view of U.S. Patent Application No. 2015/0238217 to Uchida (herein after “Uchida”).
Regarding claim 2, Gonon in view of Perkins teaches the dissection device of claim 1. Gonon teaches this device further comprising 15a displacement tool (¶[0010] discusses the instrument having a mechanism which can be used to extend or retract an elongate element located within the instrument) configured to adjust a relative front-rear position of the dissecting pressure injection tube with respect to the electrode (¶[0009] the nozzle and electrode of the instrument are discussed as being preferably separate to provide the advantage of the nozzle and electrode as being movable in relation to each other). 
However, Gonon fails to teach injection tube displacement tool adjusting the position of the dissecting pressure injection tube with respect to the electrode by moving the dissecting pressure injection tube forward and backward.  Gonon instead teaches the elongate element being moved as being an electrode.
Uchida teaches an instrument including an electric surgical knife, a liquid ejection surgical knife capable of ejecting liquid, and an opening which allows and electrode portion to project from an outer casing. Uchida further teaches the dissecting pressure injection tube as moving forward and backward so as to allow for different modes of use (Fig. 4A-B; high-frequency treatment electrode 210 and liquid ejection tube 110 are shown within outer case 50). 
Therefore, at the effective filing date it would have been obvious to a person having ordinary skill in the art to incorporate the teachings of Uchida into the device of Gonon/Perkins as providing a sliding liquid ejection tube allowing for more versatility of the use of the device, by providing multiple modes through the sliding of the tube. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application No. 2007/0149968 to Gonon (herein after “Gonon”)/ U.S. Patent No. 5,441,498 to Perkins (herein after “Perkins”) in view of U.S. Patent Application No. 2015/0238217 to Uchida (herein after “Uchida”) further in view of U.S. Patent No. 5,664,457 to Nejati (herein after “Nejati”) and U.S. Patent Application No. 2008/0243157 to Klein et al (herein after “Klein”).
Regarding claim 3, Gonon teaches the dissection device of claim 2, wherein the dissecting pressure injection tube includes a flexible portion, and the injection tube displacement tool ([0060] discusses the forward and backward movement of an elongated element, into and out of a lumen located within the device body, as being controlled by a switch mechanism) includes: a moving block fixed to a portion of the elongated element (Fig. 7; part 346 of the electrode 340 is connected to wire 20 through wire 450 and control panel 440); a guide (Fig. 7; shows the second actuator 420, which is bonded to part 346, as being located within a “path” element, as can be seen in the annotated figure 7 below, located inside of housing 25) configured to guide the moving block to move forward and backward while supporting the moving block; a track member attached to the moving block (¶[0063] discusses the second actuator 420 as being bonded to part 346) while and extending in a front-rear direction; and a rotation manipulating unit (Fig. 7; movement of first actuator 410 causes toothed portion 480 to engage and move the first and second toothed wheels 492, 494 which engages the toothed portion 415 and moves the second actuator 420) configured to apply a rotational power to the track member.

    PNG
    media_image1.png
    1002
    987
    media_image1.png
    Greyscale

However, Gonon fails to teach the track attached to the moving block as being a screw member screwed to the moving block while passing through the moving block and extending in a front-rear direction.
Gonon instead teaches the second actuator as having a “toothed portion”. This toothed portion is understood by a person having ordinary skill in the art to be a rack. 
Nejati teaches mechanism comprising a gear in the form of a screw gear suitable for use in a standard threaded screw, such as a conventional screw which is available over the counter in a hardware or industrial supply store, to form a worm and gear and/or rack and pinion mechanism (Col. 1, Lines 48-52). Nejati further teaches the mechanism being unlike the prior art of worm and gears or rack and pinions, in that the screw gear and standard threaded screw can be used as both a worm and gear and a rack and pinion (Col. 1, Lines 53-58). This then comprises a screw member screwed to a moving block while passing through the moving block and extending in a front-rear direction (Fig. 16; screw gear means 130 and associated cooperating standard threaded screw shaft 140).
Therefore, at the effective filing date it would have been obvious to a person having ordinary skill in the art to incorporate the teachings of Nejati into the device of Gonon, as Nejati teaches the benefit of this configuration to overcome known disadvantages in the art regarding construction of this mechanism (Col. 1; Lines 33-57) in place of the previously well known worm and gear and rack and pinion mechanisms (Col. 1; Lines 8-32). 

Gonon further is silent upon teaching the flexible portion of the dissecting pressure injection tube as being stretchable. 
Klein teaches an applicator for water-jet surgery that comprises a handle, a pressure conduit for supplying a working fluid from a pressure source, a nozzle at the end of the pressure conduit to produce a jet of fluid (¶[0006]), and an electrode connected to a HF surgical generator (¶[0012]- [0013]). The pressure conduit is located within a lumen through to its distal end, the conduit comprising a centering spiral (¶[0033]). This spiral is utilized to compensate for differences in lengths of molded parts the wherein the conduit is located (¶[0035]- [0037]) Klein further teaches the pressure injection tube as being stretchable (¶[0037]). 
Therefore, at the effective filing date it would have been obvious to a person having ordinary skill in the art to incorporate the teachings of Klein into the device of Gonon/Nejati to provide a device which allows the injection tube to compensate for differences in length, as determined by the use of the tube, so as to provide a more versatile/operation specific device.

Conclusion
The prior art considered pertinent to the applicant’s disclosure and not relied upon:
US 4,765,651 – teaches a (Fig. 11-12) mechanism for adjusting an element along a linear path. The mechanism comprising a moving block (slide block 220), a guide to guide the moving block while supporting the moving block (track 260 has a front wall 263 which includes a slot 264 which allows the movement of the fastening means connected to the anchoring slide block 220), a screw member (elongate screw 238) screwed to the moving block while passing through the moving block (slide block 220 has a central flange 224 with a threaded drive shaft aperture) and a rotation manipulating unit (drive means of reversible gear motor assembly 240 comprises motor 241) configured to apply a rotational power to the screw member (Activation of reversible gear motor 241 results in rotation of screw 238 in central flange 224 imparting movement of anchoring slide block 220). 
US 20090157114 – teaches a surgical instrument that includes a device for feeding a liquid resulting in selective tissue dissection, such as through water jet surgery (¶[0013]). This dissection/separating (Fig. 14) may occur through the use of endoscopes (Fig. 7).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY REGAN LANCASTER whose telephone number is (571)272-7259. The examiner can normally be reached Monday-Thursday 8-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        




/L.R.L./Examiner, Art Unit 3794